
	
		I
		111th CONGRESS
		2d Session
		H. R. 4598
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mrs. Dahlkemper (for
			 herself, Ms. Bean,
			 Mr. Pomeroy,
			 Mr. Welch,
			 Mr. Altmire,
			 Ms. Kosmas,
			 Mr. Ryan of Ohio,
			 Mr. Schrader,
			 Mr. Bright,
			 Ms. Schwartz,
			 Mr. Driehaus,
			 Mr. Peters,
			 Ms. Richardson,
			 Mr. Klein of Florida,
			 Ms. Wasserman Schultz,
			 Mr. Grayson,
			 Mr. McMahon,
			 Mr. Donnelly of Indiana, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to improve the Express
		  Loan Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Express Loans Improvements Act of
			 2010.
		2.Improvement of
			 Express Loan Program
			(a)Guaranty
			 rate
				(1)Temporary
			 increase
					(A)In
			 generalSection 7(a)(31)(A)(iii) of the Small Business Act (15
			 U.S.C. 636(a)(31)(A)(iii)) is amended by striking 50 percent and
			 inserting 75 percent.
					(B)Effective
			 datesThe amendment under subparagraph (A) shall take effect on
			 the date of enactment of this Act and shall cease to have effect on the date
			 that is 2 years after such date.
					(2)Permanent
			 increase
					(A)In
			 generalThe percentage specified in section 7(a)(31)(A)(iii) of
			 the Small Business Act (15 U.S.C. 636(a)(31)(A)(iii)) is amended to read
			 60 percent.
					(B)Effective
			 dateThe amendment under subparagraph (A) shall take effect on
			 the date that is 2 years after the date of enactment of this Act.
					(b)Maximum loan
			 amountSection 7(a)(31)(D) of the Small Business Act (15 U.S.C.
			 636(a)(31)(D)) is amended by striking $350,000 and inserting
			 $1,000,000.
			(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall issue regulations with respect to
			 the loan eligibility, lender eligibility, and collateral requirements
			 (including lien protection for lenders) of the Express Loan Program under
			 section 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)) that
			 minimize, with respect to the Federal Government, the risk of loss associated
			 with such Program.
			(d)ReportsNot
			 later than one year after the date of enactment of this Act and annually
			 thereafter, the Administrator of the Small Business Administration shall submit
			 to the Committee on Small Business of the House of Representatives and the
			 Committee on Small Business and Entrepreneurship of the Senate a report
			 describing the implementation of the Express Loan Program under section
			 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)), including actions
			 taken to reduce default rates with respect to such Program.
			
